UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6608


ANTONIO SAUNDERS, a/k/a Antonio Jerome Saunders-El,

                Plaintiff - Appellant,

          v.

CIRCUIT COURT JUDGE FISHER, in his/her individual and
official capacity; CIRCUIT COURT JUDGE VINCENT CONWAY, in
his individual and official capacity; EFRAIN SEGARRA,
Doctor, in his/her individual and official capacity; JAMES
ELLENSON, Attorney, in his individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:10-cv-00264-LMB-TCB)


Submitted:   August 17, 2010                 Decided:   August 31, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio Saunders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Antonio   Saunders   appeals    the    district   court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).          We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Saunders v. Circuit Court Judge Fisher,

No.   1:10-cv-00264-LMB-TCB      (E.D.     Va.    filed   March   23,   2010;

entered March 24, 2010).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2